Citation Nr: 1108385	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected seizure disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION


The Veteran served on active duty from July 1986 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2008, September 2009, and April 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

Given the Veteran's frequent complaints of chronic fatigue and evidence of record suggesting that he experiences fatigue as a consequence of disabilities other than chronic fatigue syndrome, the Board has considered whether this issue should be expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  However, the Board finds that such a recharacterization is not warranted because, to the extent that the Veteran chronic fatigue is a symptom of his service-connected seizure disorder, fatigue is already contemplated by his seizure disability rating.  (The same argument applies to his recently service-connected mood disorder, which is rating under a code that contemplates sleep disturbances.)  To the extent that the chronic fatigue is due to another disability, specifically sleep apnea, the Veteran has already been separately denied service connection for sleep apnea in a 2009 Board decision on that basis that such disability was not shown to be related to service or a service-connected disability.  No other diagnosis of record is suspected of causing chronic fatigue, and there is no allegation that any other diagnosis of record is linked to service.  

To the extent that the Veteran claims Dilantin overdose is a result of VA negligence, this claim is being separately addressed under a theory of entitlement to benefits pursuant to 38 U.S.C. § 1151.  The Board does have jurisdiction, however, over this claim to the extent that the Veteran believes there is a relationship between his chronic fatigue and his Dilantin use, which was prescribed for his service-connected seizure disorder, regardless of questions of the propriety of such usage.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of chronic fatigue syndrome for purposes of establishing entitlement to service connection, and no separate non-service-connected disability manifested by chronic fatigue has been linked to service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have chronic fatigue syndrome that is the result of disease or injury incurred in or aggravated during active military service, to include as proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters
      
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in August 2002 and September 2009 in which the RO advised the appellant of the evidence needed to substantiate his claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the September 2009 notice letter was not issued prior to the initial adjudication of the Veteran's claim in January 2004.  His claim, however, was subsequently readjudicated in supplemental statements of the case from December 2009 and November 2010.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  VA also attempted to obtain records from the Social Security Administration (SSA) but received notice in May 2010 that such records did not exist.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in connection with his claim in September 2003 and October 2009.  The Board finds that these opinions are adequate for the purpose of determining the claim decided herein.  The September 2003 report reflects review of the claims folder, as does a June 2010 addendum to the October 2009 examination report.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for their opinions.  For these reasons, the Board concludes that the September 2003 and October 2009 VA examination reports in this case provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
 
II.  Service Connection

The Veteran has claimed entitlement to service connection for chronic fatigue syndrome, which he essentially contends developed as a result of medication he receives for his service-connected seizure disorder.  As noted above, the specific question of whether the Veteran's claimed Dilantin overdose was caused by VA negligence pursuant to 38 U.S.C. § 1151 is being addressed separately by the RO and is not before the Board.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran does not allege that he first started experiencing chronic fatigue in service, and his service treatment records do not demonstrate that he ever complained of or sought treatment for fatigue.  Rather, the Veteran claims that he received an overdose on Dilantin, which was prescribed to treat his seizures, and that his chronic fatigue began shortly thereafter.  

The Board notes that VA treatment records from February 1997 reflect that the Veteran was treated for Dilantin toxicity.  One of these records notes that the Veteran reported being sleepy and stumbling over his feet.  

The Veteran was scheduled for a VA examination in September 2003 in order to determine whether there was a connection between the Veteran's chronic fatigue and the Dilantin overdose.

According to the September 2003 examination report, the Veteran reported feeling sleepy most of the time, including during the day.  He reported having fatigue after taking Dilantin.  He could not concentrate in school or at his job, and he lost his job.  A sleep apnea test was performed in June 2003, and it was recommended that he use a CPAP machine.  He reported mild changes after using CPAP and with new medications.  His energy level had improved, but he still felt fatigue.  The examiner opined that the Veteran's chronic fatigue was not at least as likely as not related to Dilantin use.

The October 2009 VA examination was scheduled for the purpose of determining whether a diagnosis of chronic fatigue syndrome was warranted.  The report reflects that the Veteran was diagnosed with epilepsy in 1988 and was initially treated with Dilantin.  The Veteran believes his chronic fatigue syndrome started in 1997 when he was overdosed with Dilantin.  Noting that the Veteran is followed by a primary care physician, a neurologist, a psychiatrist, multiple psychiatric workers, and a urologist, the examiner noted that the Veteran's VA medical records do not contain a chronic fatigue syndrome diagnosis.  The Veteran reported that he first heard the term "chronic fatigue syndrome" from his VA representative who prepared his claim form.  The examiner observed that it appears chronic fatigue syndrome was diagnosed by either the Veteran or his representative.  

(It appears to the Board that the term "chronic fatigue syndrome" first appears in the claims file in the January 2004 rating decision.  This term may have been used because it is the most analogous disability manifested by chronic fatigue that is listed in VA's rating code.)

The examiner noted that other diagnoses in the Veteran's medical records include hypertension, eczema, hypercholesterolemia, obesity, sleep apnea syndrome, impotence, depression, mood disorder, and headaches.  The Veteran's medications were noted to include lisinopril, vardenafil, topiramate, citalopram, trazodone, naproxen, and acetaminophen.

On questioning, the Veteran reported that his only complaint that day was excessive sleepiness.  He stated that he sleeps all night and then sleeps part of the day and wakes up around noontime.  He did not mention fatigue.  He reported no other central nervous system, cardiovascular, respiratory, digestive, or musculoskeletal complaints.  

The examiner noted that there was no documentation of any complaint of chronic fatigue in his medical records.  There were multiple complaints about inability to go to sleep and waking up multiple times at night.  There were no complaints of excessive sleepiness.  The Veteran's medications were noted to be mostly sleep-inducing, prescribed in response to his complaint about sleep problems.  

On examination, the Veteran was alert, cooperative, and oriented to time, place, and person.  He did not appear to be excessively sleepy.  He did have stigmata of a psychiatric illness.  Cranial nerves I through XII were intact.  Muscle mass, tone, and power were normal and symmetrical in all four extremities.  There was no cerebellar dysfunction or sensory deficits.  Tendon jerks were normal and symmetrical in all four extremities.  Chest was of normal anteroposterior diameter.  Percussion note was resonant bilaterally.  On auscultation, no rales or rhonchi were audible.  Pulse was 74 per minute, regular, and blood pressure was 103/63 mmHg.  Heart sounds were both normally audible.  Jugular venous pressure was not increased.  Lung bases were clear.  There was no pedal edema.  Peripheral pulses were palpable.  Abdomen was obese, soft, and nontender and no organomegaly or masses were appreciable.  There was no hernia on either side.  All four extremities were functionally normal.  Feet were normal.  The Veteran did not have any lymphandenopathy in the node bearing areas.

The examiner noted that the Center for Disease Control's revised 1994 criteria for diagnosis of chronic fatigue syndrome include a clinically evaluated, unexplained persistent or relapsing chronic fatigue, which is alleviated by rest and results in substantial reduction in previous levels of occupational, educational, social, or personal activities.  In addition, the Veteran should have at least four of the following: impairment in short term memory or concentration; sore throat; tender cervical or axillary lymph nodes; muscle pains; multi-joint pain without redness or swelling; headaches of a new pattern or severity; un-refreshing sleep; forced exertional malaise lasting over 24 hours.  The 1992 criteria of National Institute of Allergy and Infectious Diseases primarily exclude patients with psychosis and substance abuse.  The examiner concluded that, on today's examination, the Veteran does not fulfill the criteria for diagnosis of chronic fatigue syndrome.  Therefore, chronic fatigue syndrome was not diagnosed.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the September 2003 and October 2009 opinions were provided by medical professionals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  These opinions were based upon review of the claims folder, including the Veteran's post-service medical records.  The reports discuss the Veteran's pertinent medical history and include thorough physical examinations.  With respect to the question of the appropriateness of a chronic fatigue syndrome diagnosis, the criteria for a chronic fatigue syndrome diagnosis are clearly listed in the October 2009 report and the examiner concludes that a diagnosis of chronic fatigue syndrome is not warranted based on these criteria.  Therefore, the Board finds these opinions to be highly probative to the matter at hand.

Otherwise, any reference in the Veteran's medical records to a possible link between the Dilantin and the Veteran's claimed conditions is noted with skepticism.  For example, an August 2004 note from the Veteran's primary care physician describes the Veteran's "unrealistic feeling that his present state was due to medication."  An August 2004 psychologist's note states that the Veteran "believes that the Dilantin he was given is the source of his problems.  This idea appears to be so firmly held that discrepant information is discarded."  

The Board notes that the only contrary opinion of record is the Veteran's own lay opinion that he suffers from chronic fatigue syndrome, or at least chronic fatigue, that is related to the February 1997 Dilantin overdose.  The Veteran is competent to report that he has experienced fatigue since the overdose.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, as a lay person, the Veteran is not competent to diagnose chronic fatigue syndrome or to link his current fatigue to the overdose, especially when multiple medical opinions of record make no such diagnosis or find no such relationship.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board notes that the Veteran has not submitted a physician's opinion to support his claim.  He has, however, submitted medical literature discussing the symptoms of Dilantin toxicity.  The Board acknowledges that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has held that medical evidence that is too speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In the case at hand, the Veteran's medical evidence is too general to support his claim, especially when his information is of a type that would have certainly been known to at least the September 2003 VA examiner.

In short, the Board ultimately places more probative weight on the opinions of the competent medical professionals, who considered the Veteran's lay reports and the nature of his overdose, but provided sound medical reasoning to explain the Veteran's sleepiness.  These reports discuss the relationship between the Veteran's sleep apnea and his sleepiness, noting that the Veteran's sleepiness decreased with use of the CPAP machine.  (The Veteran's claim of entitlement to service connection for sleep apnea was denied by the Board in September 2009.)  The Veteran was also noted to have been prescribed several medications to address his complaints of insomnia.  Finally, the Board notes that no competent medical evidence of record even suggests a direct relationship between the Veteran's seizure disorder and his chronic fatigue.

In short, the Board finds that entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected seizure disorder, is not warranted.  Nor does the Board find that service connection is warranted for a disability manifested by chronic fatigue.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected seizure disorder, is not warranted. 


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected seizure disorder, is denied.


REMAND

The Veteran has also claimed entitlement to a TDIU.  In December 2010, the Veteran notified the Board that he had recently been granted a 70 percent disability rating for a mood disorder, effective from 2010.  A review of the Veteran's records in the Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran was notified in November 2010 that service connection had been granted for a mood disorder.  It also reflects that, in December 2010, the Veteran filed a notice of disagreement with the effective date of this award.

The Board observes that the grant of service connection for a mood disorder and the 70 percent disability rating were not considered in the most recent supplemental statement of the case from November 2010.  Because of the impact that this decision has on the TDIU claim, the Board finds that a remand for AMC consideration of the Veteran's updated service-connected disability picture is necessary.

Accordingly, the case is REMANDED for the following action:

The AMC should review the expanded record and readjudicate the Veteran's claim of entitlement to a TDIU, taking into consideration the recent grant of service connection for a mood disorder.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


